           Case 1:19-cr-00018-ABJ Document 16 Filed 01/30/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

         UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                                   Case 1:19-cr-00018-ABJ


         ROGER J. STONE, JR.

                     Defendant.
         ___________________________________________/

                     MOTION FOR ADMISSION OF BRUCE S. ROGOW

         Pursuant to Local Criminal Rules 44.1(c) and (d), Defendant Roger J. Stone moves for the

admission and appearance of attorney Bruce S. Rogow, pro hac vice, in the above-entitled action.

This Motion is supported by the Declaration of Bruce S. Rogow, filed contemporaneously. As set

forth in Mr. Rogow’s Declaration, he is admitted as an active member in good standing in the

following courts and bars: the Supreme Court of the United States, the Florida Bar, the Eleventh

Circuit Court of Appeals, and the U.S. District Court for the Southern District of Florida. This

Motion is supported and signed by L. Peter Farkas, Esq., an active and sponsoring member of the

Bar of this Court.

Dated:    January 30, 2019                          Respectfully submitted,

                                                    /s/ L. Peter Farkas
                                                    L. Peter Farkas (DDC Bar No. 99673)
                                                    HALLORAN FARKAS & KITTILA, LLP
                                                    1101 30th Street, NW
                                                    Washington, DC 20007
                                                    (202) 559-1700
                                                    pf@hfk.law

                                                    Counsel for Roger Stone




                                                1
         Case 1:19-cr-00018-ABJ Document 16 Filed 01/30/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

  I certify that on January 30th, 2019, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF.



                                               /s/ L. Peter Farkas
                                               L. Peter Farkas
                                               Counsel for Roger Stone
